UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 ALBERT C. BURGESS, JR,

           Petitioner,

      v.                                                     Civil Action No. 11-1266 (CKK)

 ERIC HOLDER,

           Respondent.


                                  MEMORANDUM OPINION
                                      (July 19, 2011)

       Petitioner Albert C. Burgess, Jr. has petitioned for a writ of habeas corpus to issue to

Respondent Eric Holder, Attorney General of the United States. See Pet. for a Writ of Habeas

Corpus, ECF No. 1 [hereinafter Pet.]. Petitioner is currently in federal custody at the United

States Penitentiary in Atlanta, Georgia (“USP Atlanta”). Inmate Locator, Fed. Bureau of

Prisons, http://www.bop.gov/iloc2/LocateInmate.jsp (search for Reg. No. 88539-071). Petitioner

asserts that he “asking that the statute he was convicted under be declared unconstitutional” as

violative of protections against double jeopardy. Pet. at 1. Petitioner does not identify which

court convicted him, but he does identify the statute under which he was convicted as “28 U.S.C.

§ 2252A,” Pet. at 1, which criminalizes certain activities relating to material constituting or

containing child pornography, see § 2252A. A search of court records shows that “[o]n

November 18, 2009, Petitioner was convicted” by the U.S. District Court for the Western

District of North Carolina “of violating 18 U.S.C. § 2252(a)(4)(B) and 18 U.S.C. § 2252(a)(2),”

Burgess v. United States, No. 09CV451-1-MU, 2010 WL 92441, at *1 (W.D.N.C. Jan. 6, 2010),

which criminalize certain activities relating to material involving the sexual exploitation of

minors, see § 2252. However, the Court cannot locate any information about any conviction of
Petitioner for a violation of § 2252A.

       As with any civil pleading, a petition for a writ of habeas corpus must contain “a short

and plain statement of the grounds for the court’s jurisdiction,” as well as a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)–(2).

When considering a habeas petition challenging the constitutionality of the sentencing court’s

adjudication, a district court’s jurisdiction depends on (1) if the sentencing court was a federal

court, whether the district court was the sentencing court, see 28 U.S.C. § 2255(e), and (2) if the

sentencing court was a state court, whether the state court lies within or whether the petitioner is

imprisoned within the territorial jurisdiction of the district court, see id. § 2241(d). Petitioner

has failed to provide any information whatsoever about what court imposed the sentence

challenged in the petition, and Petitioner is not imprisoned within the territorial jurisdiction of

this Court. Petitioner has therefore not only failed to identify the grounds for this Court’s

jurisdiction, but he has also failed to give Respondent fair notice of what decision he is

challenging. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)) (requiring that a plaintiff “‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests’”). The Court will therefore, in a

separate order to issue this date, dismiss this case for failure to identify the grounds for this

Court’s jurisdiction and for failure to state a claim upon which relief can be granted.

                                                       /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                   2